Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an image style transform method and apparatus. The closest prior art, Smith et al. (USPAP       2021/0104,087), shows a similar system, in which, acquiring an initial image to be subjected to style transform (Please note, paragraph 0077. As indicated style transformation machine learning model module 603 implements one or more machine learning models that are each trained to transform motion style from one style to another style). However, Smith et al. fail to address: “for inputting a gradient of the initial image to an image style transform model, and obtaining a feature map of the initial image in a gradient domain from the image style transform model, wherein the image style transform model is obtained by being trained in the gradient domain based on a pixel-wise loss and a perceptual loss and performing image reconstruction according to the feature map of the initial image in the gradient domain to obtain a style image”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.































/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, August 17, 2021